UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3757 DREYFUS PREMIER CALIFORNIA AMT-FREE MUNICIPAL BOND FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 05/31 Date of reporting period: 2/28/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus California AMT-Free Municipal Bond Fund February 28, 2015 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.8% Rate (%) Date Amount ($) Value ($) California98.6% ABAG Finance Authority for Nonprofit Corporations, Revenue (Sharp HealthCare) 6.00 8/1/30 5,000,000 6,102,800 ABAG Finance Authority for Nonprofit Corporations, Revenue (Sharp HealthCare) 5.00 8/1/43 3,000,000 3,386,610 Bay Area Toll Authority, San Francisco Bay Area Subordinate Lien Toll Bridge Revenue 5.00 4/1/43 7,500,000 8,472,900 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue (Prerefunded) 5.25 4/1/19 10,000,000 a 11,733,800 Brentwood Infrastructure Financing Authority, Water Revenue (Prerefunded) 5.75 7/1/18 4,250,000 a 4,940,540 California, GO 5.00 8/1/22 5,000,000 5,427,500 California, GO (Various Purpose) 5.00 11/1/23 5,000,000 5,954,050 California, GO (Various Purpose) 5.25 2/1/29 13,835,000 16,356,982 California, GO (Various Purpose) 5.00 10/1/29 5,250,000 5,901,945 California, GO (Various Purpose) 5.25 3/1/30 15,000,000 17,406,600 California, GO (Various Purpose) 5.75 4/1/31 4,500,000 5,295,915 California, GO (Various Purpose) 5.25 9/1/31 25,000,000 29,403,000 California, GO (Various Purpose) 5.25 9/1/32 19,500,000 22,921,470 California, GO (Various Purpose) 5.25 10/1/32 9,170,000 10,797,858 California, GO (Various Purpose) 6.00 3/1/33 3,000,000 3,650,970 California, GO (Various Purpose) 6.50 4/1/33 30,000,000 36,643,500 California, GO (Various Purpose) 5.50 11/1/35 10,000,000 11,910,800 California, GO (Various Purpose) 5.00 2/1/38 5,000,000 5,695,000 California, GO (Various Purpose) 5.50 3/1/40 17,500,000 20,552,700 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Refunding Bonds (Kern County Tobacco Funding Corporation) 5.00 6/1/34 5,000,000 5,458,750 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/26 230,000 260,275 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/27 475,000 536,869 California Department of Water Resources, Water System Revenue (Central Valley Project) (Prerefunded) 5.00 6/1/18 11,125,000 a 12,632,326 California Educational Facilities Authority, Revenue (Pooled College and University Projects) (Escrowed to Maturity) 5.63 6/30/23 135,000 172,496 California Educational Facilities Authority, Revenue (University of Southern California) 5.25 10/1/38 5,000,000 5,667,250 California Health Facilities Financing Authority, Revenue (Catholic Healthcare West) (Prerefunded) 5.63 7/1/15 2,000,000 a 2,038,000 California Health Facilities Financing Authority, Revenue (City of Hope) 5.00 11/15/23 1,650,000 1,965,398 California Health Facilities Financing Authority, Revenue (City of Hope) 5.00 11/15/24 1,600,000 1,882,160 California Health Facilities Financing Authority, Revenue (Lucile Salter Packard Children's Hospital at Stanford) 5.00 8/15/25 5,855,000 6,891,569 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 5.00 10/1/30 3,500,000 4,147,080 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 5.00 10/1/31 4,430,000 5,232,672 California Health Facilities Financing Authority, Revenue (Rady Children's Hospital - San Diego) 5.25 8/15/41 8,500,000 9,629,820 California Health Facilities Financing Authority, Revenue (Saint Joseph Health System) 5.00 7/1/37 7,500,000 8,534,475 California Health Facilities Financing Authority, Revenue (Scripps Health) 5.00 11/15/36 7,525,000 8,534,629 California Health Facilities Financing Authority, Revenue (Stanford Hospital and Clinics) 5.00 8/15/42 1,000,000 1,120,810 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/22 6,000,000 6,870,660 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/31 3,500,000 4,075,925 California Housing Finance Agency, Home Mortgage Revenue (Collateralized; FNMA) 5.50 8/1/38 7,455,000 7,597,689 California Municipal Finance Authority, COP (Community Hospitals of Central California Obligated Group) 5.25 2/1/27 6,750,000 7,102,350 California Pollution Control Financing Authority, Revenue (San Jose Water Company Project) 5.10 6/1/40 5,500,000 6,159,175 California Pollution Control Financing Authority, Water Facilities Revenue (American Water Capital Corporation Project) 5.25 8/1/40 7,500,000 b 8,082,000 California State Public Works Board, LR (Department of Corrections and Rehabilitation) (Various Correctional Facilities) 5.00 9/1/26 5,000,000 6,052,250 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 3/1/25 1,795,000 2,143,661 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/31 10,000,000 11,465,500 California State University Trustees, Systemwide Revenue 5.00 11/1/27 2,510,000 2,798,524 California State University Trustees, Systemwide Revenue 5.00 11/1/28 5,000,000 5,580,700 California Statewide Communities Development Authority, COP (The Internext Group) 5.38 4/1/30 4,800,000 4,814,352 California Statewide Communities Development Authority, Revenue (899 Charleston Project) 5.25 11/1/44 2,500,000 2,561,775 California Statewide Communities Development Authority, Revenue (American Baptist Homes of the West) 2.10 10/1/19 2,000,000 2,000,960 California Statewide Communities Development Authority, Revenue (Buck Institute for Research on Aging) (Insured; Assured Guaranty Municipal Corp.) 5.00 11/15/34 2,390,000 2,735,976 California Statewide Communities Development Authority, Revenue (Cottage Health System Obligated Group) 5.25 11/1/30 3,750,000 4,326,900 California Statewide Communities Development Authority, Revenue (Cottage Health System Obligated Group) 5.00 11/1/40 11,940,000 13,316,204 California Statewide Communities Development Authority, Revenue (Cottage Health System Obligated Group) 5.00 11/1/43 4,000,000 4,575,280 California Statewide Communities Development Authority, Revenue (Henry Mayo Newhall Memorial Hospital) (Insured; Assured Guaranty Municipal Corp.) 5.25 10/1/43 2,100,000 2,387,154 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/42 3,000,000 3,355,350 California Statewide Communities Development Authority, Revenue (Saint Joseph Health System) (Insured; FGIC) 5.75 7/1/47 10,000,000 11,330,400 California Statewide Communities Development Authority, Revenue (Saint Joseph Health System) (Insured; National Public Finance Guarantee Corp.) 5.13 7/1/24 5,000,000 5,617,950 California Statewide Communities Development Authority, School Facility Revenue (Aspire Public Schools) 6.00 7/1/40 7,975,000 8,567,941 California Statewide Communities Development Authority, Student Housing Revenue (CHF-Irvine, LLC-UCI East Campus Apartments, Phase II) 5.75 5/15/32 4,000,000 4,425,640 Chabot-Las Positas Community College District, GO (Insured; AMBAC) 0.00 8/1/22 3,000,000 c 2,219,970 Coast Community College District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/29 15,565,000 17,479,806 Delano, COP (Delano Regional Medical Center) 4.00 1/1/16 1,245,000 1,274,768 El Dorado Irrigation District, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 3/1/27 1,250,000 1,477,713 El Dorado Irrigation District, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 3/1/28 1,000,000 1,170,960 Foothill/Eastern Transportation Corridor Agency, Senior Lien Toll Road Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 1/15/35 10,000,000 c 4,262,500 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; Assured Guaranty Municipal Corp.) 4.55 6/1/22 1,725,000 1,893,239 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 9,755,000 9,502,248 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/47 8,000,000 6,282,160 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/47 12,500,000 10,748,375 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/21 4,375,000 c 3,764,950 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/22 4,605,000 c 3,834,169 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/23 4,850,000 c 3,856,526 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/26 3,265,000 c 2,285,892 Irvine Community Facilities District Number 2013-3 Improvement Area Number 1, Special Tax Revenue (Great Park) 5.00 9/1/44 2,500,000 2,833,600 JPMorgan Chase Putters/Drivers Trust (Series 4354) Non-recourse (Riverside County Transportation Commission, Sales Tax Revenue) 5.25 6/1/21 7,500,000 b,d 8,750,175 JPMorgan Chase Putters/Drivers Trust (Series 4361) Non-recourse (Los Angeles Department of Water and Power, Water System Revenue) 5.00 7/1/20 12,000,000 b,d 13,672,800 Jurupa Public Financing Authority, Special Tax Revenue 5.00 9/1/42 3,420,000 3,779,510 Los Angeles Community Facilities District Number 4, Special Tax Revenue (Playa Vista-Phase 1) 5.00 9/1/29 1,190,000 1,362,348 Los Angeles Community Facilities District Number 4, Special Tax Revenue (Playa Vista-Phase 1) 5.00 9/1/30 1,110,000 1,261,992 Los Angeles County Regional Financing Authority, Revenue (MonteCedro Inc. Project) 5.00 11/15/44 2,000,000 2,210,500 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.25 5/15/26 5,000,000 5,969,800 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/29 3,915,000 4,558,195 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.25 5/15/29 16,090,000 18,670,032 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/35 25,000,000 28,584,500 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/38 3,500,000 3,978,940 Los Angeles Department of Airports, Subordinate Revenue (Los Angeles International Airport) 5.00 5/15/38 4,500,000 5,226,480 Los Angeles Harbor Department, Revenue 5.25 8/1/25 26,055,000 30,772,779 Los Angeles Harbor Department, Revenue 5.00 8/1/39 2,050,000 2,389,972 Metropolitan Water District of Southern California, Water Revenue 5.00 10/1/34 7,390,000 8,629,007 Metropolitan Water District of Southern California, Water Revenue 5.00 1/1/39 5,000,000 5,613,400 Midpeninsula Regional Open Space District Financing Authority, Revenue (Insured; AMBAC) (Escrowed to Maturity) 0.00 9/1/15 2,825,000 c 2,822,260 Murrieta Valley Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/21 4,950,000 c 4,228,290 Natomas Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.95 9/1/21 2,500,000 2,796,300 North Natomas Community Facilities District Number 4, Special Tax Bonds 5.25 9/1/26 2,760,000 3,244,546 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; AMBAC) (Prerefunded) 7.00 1/1/16 670,000 a 695,681 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; AMBAC) (Prerefunded) 7.50 7/1/21 375,000 a 476,906 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; National Public Finance Guarantee Corp.) 6.30 7/1/18 18,355,000 20,271,629 Oakland Unified School District, GO 6.63 8/1/38 5,000,000 6,170,500 Palomar Community College District, GO 0/6.38 8/1/45 15,515,000 e 9,876,228 Pomona Redevelopment Agency, Tax Allocation Revenue (West Holt Avenue Redevelopment Project) 5.50 5/1/32 3,000,000 3,742,950 Pomona Unified School District, GO (Insured; Build America Mutual Assurance Company) 5.00 8/1/39 2,000,000 2,287,440 Poway Unified School District, School Facilities Improvement District Number 2007-1, GO 0.00 8/1/35 12,850,000 c 5,670,577 Sacramento County, Airport System Senior Revenue 5.00 7/1/24 5,090,000 5,742,894 Sacramento County, Airport System Senior Revenue 5.13 7/1/25 5,890,000 6,661,354 Sacramento County Sanitation Districts Financing Authority, Revenue (Sacramento Regional County Sanitation District) 5.00 12/1/26 7,000,000 8,425,060 Sacramento County Water Financing Authority, Revenue (Sacramento County Water Agency Zones 40 and 41 Water System Project) (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/25 8,500,000 9,297,980 Sacramento Municipal Utility District, Electric Revenue 5.00 8/15/28 2,500,000 2,907,300 San Bernardino County, COP (Capital Facilities Project) (Escrowed to Maturity) 6.88 8/1/24 5,000,000 6,712,850 San Diego County, COP (Burnham Institute for Medical Research) 5.00 9/1/24 2,265,000 2,328,284 San Diego County, COP (Burnham Institute for Medical Research) 5.00 9/1/34 9,880,000 10,143,401 San Diego County Regional Airport Authority, Subordinate Airport Revenue 5.00 7/1/34 3,000,000 3,395,730 San Diego County Regional Transportation Commission, Sales Tax Revenue 5.00 4/1/44 10,000,000 11,589,900 San Diego County Water Authority, Water Revenue 5.00 5/1/31 4,935,000 5,685,811 San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5.25 5/15/34 6,045,000 6,944,859 San Diego Public Facilities Financing Authority, Water Revenue 5.25 8/1/28 6,000,000 7,115,820 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/23 6,775,000 8,031,356 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.25 5/1/26 4,000,000 4,518,880 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/28 2,000,000 2,326,140 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/29 2,000,000 2,319,480 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/37 10,000,000 11,379,400 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 11/1/24 10,685,000 11,274,171 San Francisco City and County Redevelopment Agency Community Facilities District Number 6, Special Tax Revenue (Mission Bay South Public Improvements) 0.00 8/1/18 445,000 c 373,529 San Francisco City and County Redevelopment Agency Community Facilities District Number 6, Special Tax Revenue (Mission Bay South Public Improvements) 5.00 8/1/18 1,585,000 1,787,912 San Francisco City and County Redevelopment Agency Community Facilities District Number 6, Special Tax Revenue (Mission Bay South Public Improvements) 0.00 8/1/21 500,000 c 350,975 San Joaquin Hills Transportation Corridor Agency, Senior Lien Toll Road Revenue 5.00 1/15/50 5,000,000 5,396,200 Santa Margarita Water District Community Facilities District Number 2013-1, Special Tax Revenue (Village of Sendero) 5.63 9/1/43 7,000,000 8,010,940 Santa Margarita Water District Community Facilities District Number 99-1, Special Tax Revenue (Talega) 5.00 9/1/27 2,000,000 2,397,180 South Orange County Public Financing Authority, Special Tax Senior Lien Revenue (Ladera Ranch) 5.00 8/15/29 1,500,000 1,721,895 South Orange County Public Financing Authority, Special Tax Senior Lien Revenue (Ladera Ranch) 5.00 8/15/30 1,000,000 1,142,160 Southern California Public Power Authority, Revenue (Canyon Power Project) 5.25 7/1/27 7,485,000 8,768,752 Southern California Public Power Authority, Revenue (Linden Wind Energy Project) 5.00 7/1/28 3,145,000 3,713,585 Southern California Public Power Authority, Revenue (Linden Wind Energy Project) 5.00 7/1/29 2,230,000 2,615,010 Southern California Public Power Authority, Revenue (Milford Wind Corridor Phase I Project) 5.00 7/1/29 11,865,000 13,858,676 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/27 13,765,000 16,304,230 Stockton Public Financing Authority, Water Revenue (Delta Water Supply Project) 6.25 10/1/38 1,000,000 1,184,950 Stockton Public Financing Authority, Water Revenue (Delta Water Supply Project) 6.25 10/1/40 1,500,000 1,775,010 Stockton Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/25 1,620,000 1,891,949 Stockton Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/26 1,115,000 1,293,656 Stockton Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/38 2,500,000 2,813,825 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 4.75 6/1/25 1,305,000 1,305,091 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 5.13 6/1/46 8,850,000 7,446,479 Torrance, Revenue (Torrance Memorial Medical Center) 5.00 9/1/40 3,000,000 3,237,030 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.63 1/1/29 8,000,000 9,283,440 Turlock Irrigation District, Revenue 5.00 1/1/25 5,610,000 6,455,988 Turlock Irrigation District, Revenue 5.00 1/1/26 8,120,000 9,344,496 University of California Regents, General Revenue 5.25 5/15/28 10,000,000 11,112,700 University of California Regents, General Revenue 5.25 5/15/30 3,000,000 3,644,970 University of California Regents, General Revenue 5.75 5/15/31 8,000,000 9,508,240 University of California Regents, Limited Project Revenue 5.00 5/15/42 10,000,000 11,309,500 University of California Regents, Medical Center Pooled Revenue 5.00 5/15/43 10,000,000 11,275,600 Walnut Energy Center Authority, Revenue 5.00 1/1/27 3,150,000 3,805,452 West Kern Community College District, GO (Insured; XLCA) 0.00 11/1/20 1,000,000 c 821,100 U.S. Related1.2% Guam, Hotel Occupancy Tax Revenue 6.00 11/1/26 3,300,000 3,939,804 Guam, LOR (Section 30) 5.63 12/1/29 2,850,000 3,162,104 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Notes) 5.00 10/1/25 5,000,000 5,527,800 Total Investments (cost $916,621,307) % Cash and Receivables (Net) .2 % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2015, these securities were valued at $30,504,975 or 3.0% of net assets. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Collateral for floating rate borrowings. e Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. At February 28, 2015, net unrealized appreciation on investments was $112,564,039 of which $114,057,721 related to appreciated securities and $1,493,682 related to depreciated investment securities. At February 28, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of February 28, 2015 in valuing the fund's investments: Level 1 - Level 2 - Other Level 3 -Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds+ - 1,029,185,346 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust. The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS PREMIER CALIFORNIA AMT-FREE MUNICIPAL BOND FUND, INC. By: /s/ Bradley J.
